—Appeal by the defendant from an amended judgment of the County Court, Westchester County (Scarpino, J.), rendered November 19, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention that the term of imprisonment that was imposed upon his resentencing violated due process because, inter alia, it exceeds the maximum sentence the court had originally indicated it might impose is unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to review it in the exercise of our interest of justice jurisdiction. In addition, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s contention that he was deprived of the effective assistance of counsel is unsupported by the record. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.